'\

FILED

UNITED sTATES DISTRICT CoURT APR"l 7 2019

FOR THE DISTRICT OF COLUMBIA
C|erk, U.S. D|strict & Bankruptcy

Gourts for the Dlstrict of Co|umbla

ARRIGO JESTER, )
)
Petitioner, )
)

v. ) Civil Action No.l :19-cv-00643 (UNA)
1 )
WILSON, )
)
Respondent. )

MEMORANDUM OPINION

 

This matter is before the court on its initial review of petitioner’s pro se habeas corpus
petition (“Pet.”) and application for leave to proceed in forma pauperis. Petitioner is a Georgia
state prisoner designated to the Georgia State Prison, located in Reidsville, GA. Pet. at caption.
Per his own admission, he was convicted in Georgia state court and sues the state judge who
presided over his underlying his criminal matter. See id. at l.

Petitioner challenges his conviction pursuant to 28 U.S.C. § 2254. Ia’. at l. Habeas relief
pursuant to 28 U.S.C. § 2254 is available only after the exhaustion of available state remedies 28
U.S.C. § 2254(b)(l). Thereafter, “an application for a Writ of habeas corpus [ ] made by a person
in custody under the judgment and sentence of a State court . . . may be filed in the district court
`for the district wherein such person is in custody or in the district court for the district within which
the State court Was held which convicted and sentenced [petitioner] and each of such district courts
shall have concurrent jurisdiction to entertain the application.” 28 U.S.C. § 224l(d). Therefore,

this court lacks jurisdiction over petitioner's § 2254 habeas action.

    

  
    

For the foregoing reasons, this action will .parate Order accompanies

0 €GM
this Memorandum Opinion.

é ` United Stat s District Judge
Date: Apri , 2019